Nichols, P. J.
— This appeal is from a ruling of the court against appellant on .his application to set aside a default and judgment in ejectment against him resulting from the negligence of appellant’s attorney in failing to appear for him. No excuse whatever is given for the attorney’s failure to appear. That such failure is not a sufficient reason for setting aside a default and judgment, see Moore v. Horner (1896), 146 Ind. 287, 45 N. E. 341; Heaton v. Peterson (1892), 6 Ind. App. 1, 31 N. E. 1133; Harlow v. First Nat. Bank (1902), 30 Ind. App. 160, 173, 65 N. E. 603; Baltimore, etc., R. Co. v. Ryan (1903), 31 Ind. App. 597, 68 N. E. 923; Mutual *566Reserve Life Ins. Co. v. Ross (1908), 42 Ind. App. 621, 86 N. E. 506; Vapinski v. Tosetti (1913), 53 Ind. App. 547, 102 N. E. 51.
Judgment affirmed.